              Case 3:18-cv-03748-JCS Document 430 Filed 07/15/21 Page 1 of 18



 1   Tatyana Evgenievna Drevaleva

 2   3015 Clement St., Apt. 204,

 3   San Francisco, CA, 94121

 4   415-954-2116, tdrevaleva@gmail.com

 5   Plaintiff in Pro Per

 6
                              THE UNITED STATES DISTRICT COURT
 7
                                   FOR NORTHERN CALIFORNIA
 8

 9
                                                 )      Case No. 3:18-cv-03748-JCS
10                                               )
          Tatyana E. Drevaleva                   )   Notice of Motion; First Motion to
11                                               )
                          Plaintiff,             )   Transfer my Lawsuit No. 3:18-cv-03748-
12                                               )
                          vs.                    )   JCS to the District Court of New Mexico
13                                               )
        1) The U.S. Department of Veterans       )   for a Jury Trial, Article III, Section 2 of
14           Affairs                             )
                                                 )   the U.S. Constitution; Young v. United
15      2) Mr. Denis Richard McDonough in his )
             capacity as a Secretary of the U.S. )   Parcel Service, Inc., 575 U.S. ___ (2015);
16           Department of Veterans Affairs      )
                                                 )   the F.R.C.P. Rules 38 and 39;
17           810 Vermont Avenue, NW,             )
             Washington, D.C. 20420              )   42 U.S. Code § 1981a(c);
18                                               )
                          Defendant              )   Memorandum of Points and Authorities;
19                                               )
     Facility:                                   )   Declaration; Proposed Order.
20                                               )
             New Mexico VA Healthcare System )          Date: August 20, 2021
21           1501 San Pedro Drive, S.E.          )
             Albuquerque, NM, 87108              )      Time: 09:30 AM
22                                               )
                                                 )      Location: Courtroom F – 15th Floor
23                                               )
                                                 )      450 Golden Gate Avenue,
24                                               )
                                                 )      San Francisco, CA 94102
25                                               )
                                                 )      Judge: The Hon. Chief Magistrate
26                                               )
                                                 )             Judge Joseph C. Spero
27                                               )

28
                                            Page 1 of 18

      First Motion to Transfer my Lawsuit to New Mexico for a Jury Trial; No. 3:18-cv-03748-JCS
                Case 3:18-cv-03748-JCS Document 430 Filed 07/15/21 Page 2 of 18



 1          TO THE HONORABLE COURT, ALL PARTIES, AND COUNSEL ON RECORD.

 2          NOTICE IS HEREBY GIVEN that on 08/20/2021 at 09:30 AM or as soon thereafter as

 3   the matter may be heard in Courtroom F at the 15th Floor of the District Court for Northern

 4   California located at 450 Golden Gate Avenue, San Francisco, CA 94102, Plaintiff Pro Se

 5   Tatyana Drevaleva will move the Court the first time for an Order that transfers my lawsuit No.

 6   3:18-cv-03748-JCS to the District Court of New Mexico for a Jury trial on the issues of the fact

 7   pursuant to Young v. United Parcel Service, Inc., 575 U.S. ___ (2015) and the F.R.C.P. Rules 38

 8   and 39, for a Jury trial of a crime that was denying my right to work on account of sex in

 9   violation on 18 U.S.C. § 246, see Article III, Section 2 of the U.S. Constitution, and also for

10   determining the compensatory and punitive damages pursuant to 42 U.S. Code § 1981a(c.)

11          Said the First Motion to Transfer shall be based on this Notice, the attached First Motion

12   to Transfer my lawsuit No. 3:18-cv-03748-JCS to the District Court of New Mexico for a Jury

13   trial pursuant to Article III, Section 2 of the U.S. Constitution, pursuant to the F.R.C.P. Rules 38

14   and 39, and pursuant to Young v. United Parcel Service, Inc., 575 U.S. ___ (2015), and also for

15   determining the compensatory and punitive damages pursuant to 42 U.S. Code § 1981a(c), the

16   attached Memorandum of Points and Authorities, the attached Declaration, the pleadings and

17   papers on file, and on such additional maters as may be presented to the Court prior to or at the

18   hearing.

19

20

21       Dated: July 15, 2021           Signed: Tatyana Drevaleva

22

23

24

25

26
27

28
                                                Page 2 of 18

      First Motion to Transfer my Lawsuit to New Mexico for a Jury Trial; No. 3:18-cv-03748-JCS
             Case 3:18-cv-03748-JCS Document 430 Filed 07/15/21 Page 3 of 18



 1                                      TABLE OF CONTENTS
 2

 3      I. Statement of Facts………………………………………………………………………....6

 4      II. Legal Standard…………………………………………………………………………...14

 5      III. Conclusion……………………………………………………………………………….17

 6

 7                                     TABLE OF AUTHORITIES
 8

 9   Statutes
10   The U.S. Constitution……………………………………………………………………………14

11          The Seventh Amendment to the U.S. Constitution………………………………………16

12   The Family Medical Leave Act (“FMLA”)……………………………………………………...12

13   The Pregnancy Discrimination Act (“PDA”) or 42 U.S.C. § 2000e(k)……………………...11, 12

14   Title VII of the Civil Rights Act of 1964,

15          42 U.S.C. §§ 2000e–2000e-17……………………………………………………….11, 12

16   Title VII, as amended by the Pregnancy Discrimination Act……………………………………13

17   The United States Code

18          18 U.S.C. § 241…………………………………………………………………………..14

19          18 U.S.C. § 246………………………………………………………………………..2, 14

20          42 U.S. Code § 1981a(b)(3)……………………………………………………………...17

21          42 U.S. Code § 1981a(c)………………………………………………………………2, 17

22   The Federal Rules of Civil Procedure

23          F.R.C.P. Rule 5(d)……………………………………………………………………….16

24          F.R.C.P. Rule 38………………………………………………………………………2, 16

25          F.R.C.P. Rule 39………………………………………………………………………2, 16

26   Article III, Section 2 of the U.S. Constitution………………………………………………...2, 15
27

28
                                                  Page 3 of 18

      First Motion to Transfer my Lawsuit to New Mexico for a Jury Trial; No. 3:18-cv-03748-JCS
             Case 3:18-cv-03748-JCS Document 430 Filed 07/15/21 Page 4 of 18



 1   Case Law
 2   Alena Fassbender v. Correct Care Solutions, LLC, No. 17-3054

 3          (10th Circuit, 2018)………………………………………………………………………11

 4   Bogustawa Frey v. Hotel Coleman, et al., No. 17‐2267 (7th Circuit, 2018)…………………….11

 5   Byrd v. Lakeshore Hosp., 30 F.3d 1380, 1383 (11th Cir. 1994)…………………………………14

 6   Carine Armindo v. Padlocker, Inc., 209 F.3d 1319 (11th Cir. 2000)……………………………14

 7   General Elec. Co. v. Gilbert, 429 U. S. 125 (1976)……………………………………………...16

 8   Int’l Union, United Auto., Aerospace & Agric. Implement Workers of Am.,

 9          UAW v. Johnson Controls, Inc., 499 U.S. 187, 206-07, 211 (1991)……………………..13

10   Jarretta P. Hamilton v. Southland Christian School, Inc.,

11          No. 11-13696 (11th Circuit, 2012)………………………………………………………11

12   Jennifer Hitchcock v. Angel Corps, Inc., No. 12-3515 (7th Circuit, 2013)……………………...11

13   Khadara-Ayan Yousuf v. Fairview Health Services,

14          doing business as University of Minnesota

15          Medical Center, Fairview, No. 14-3687 (8th Circuit, 2015)…………………………….13

16   Kimberlie Michelle Durham v. Rural/Metro Corporation,

17          18-14687 (11th Circuit, 2020)…………………………………………………………...11

18   Laura A. Makowski v. Smithamundsen LLC,

19          Glen E. Amundsen and Michael Delargy,

20          No. 10-3330 (7th Circuit, 2011)…………………………………………………………12

21   Legg et al. v. Ulster County et al., No. 14‐3636 (L),

22          No. 14‐3638 (XAP), and No. 14‐4635 (CON) (2nd Cir., 2015)…………………………11

23   Mary E. Grigsby v. Universal Foods Corporation;

24          Does I Through X, 999 F.2d 543 (9th Cir. 1993)………………………………………...12

25   McDonnell Douglas Corp. v. Green, 411 U. S. 792……………………………………………..15

26   Mixon v. Fair Employment and Housing Comm'n,
27          237 Cal. Rptr. 884, 890 (Cal.App.1987)…………………………………………………12

28
                                                Page 4 of 18

      First Motion to Transfer my Lawsuit to New Mexico for a Jury Trial; No. 3:18-cv-03748-JCS
             Case 3:18-cv-03748-JCS Document 430 Filed 07/15/21 Page 5 of 18



 1   Nicole LaPoint v. Family Orthodontics, P. A.,

 2          State of Minnesota, In Court of Appeals,

 3          A15-0396, Hennepin County District Court File

 4          No. 27-CV-13-18122, Filed December 14, 2015………………………………………..13

 5   Stephanie Hicks v. City of Tuscaloosa, Alabama,

 6          No. 16-13003 (11th Circuit, 2017)………………………………………………………11

 7   Texas Dept. of Community Affairs v. Burdine, 450 U. S. 248 (1981)……………………………16

 8   Walsh v. Nat’l Computer Sys., Inc., 332 F.3d 1150, 1160 (8th Cir. 2003)………………………13

 9   Young v. United Parcel Service, Inc., 575 U.S. ___ (2015)…………………………………..2, 15

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                              Page 5 of 18

      First Motion to Transfer my Lawsuit to New Mexico for a Jury Trial; No. 3:18-cv-03748-JCS
              Case 3:18-cv-03748-JCS Document 430 Filed 07/15/21 Page 6 of 18



 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2

 3           Statement of Facts.
 4           The facts of this case are undisputed. On May 17, 2017, I obtained a verbal permission of

 5   Assistant Manager of the 5D (Telemetry) Unit of the New Mexico VA Health Care System Mr.

 6   Phil Johnson to go to Russia to refill a prescription of my hormonal pills Jeanine that were not

 7   available in the United States and to perform an In-Vitro Fertilization (IVF) attempt. On May 17,

 8   2017, I submitted an OPM 71 form to the Managers office. In this form, I requested a Leave

 9   Without Pay from May 18 to July 07, 2017. Please, notice that I requested a Leave Without Pay

10   because both Manager Ms. Dunkelberger and Assistant Manager Mr. Phil Johnson “fraudulently

11   concealed available leave options” (see the November 18, 2020 unopposed by Defendants

12   Memorandum of the 9th Circuit in Appeal No. 19-16395) and didn’t inform me that I was entitled

13   to an Advanced Sick Leave or to any other available paid leave option.

14           On May 18, 2017, I left to Russia. On May 18, 2017, Mr. Phil Johnson “failed to provide

15   a full explanation of the reason for [my] leave to the medical staff responsible for approving the

16   leave request” (see the November 18, 2020 unopposed by Defendants Memorandum of the 9th

17   Circuit in Appeal No. 19-16395.) Both Ms. Dunkelberger and Mr. Johnson never informed me

18   that my May 17, 2017 OPM 71 form was denied. Instead, starting May 21, 2017, Ms.

19   Dunkelberger placed me on the Absent Without Leave (AWOL) status without notifying me. On

20   June 09, 2017, Ms. Dunkelberger consulted with specialist of Human Resources of the New

21   Mexico VA Health Care System Ms. Rhonda Anderson about how to fire me (ER 03748 Vol. 1,
22   page 230.) Ms. Dunkelberger informed Ms. Anderson that I had been on the AWOL status since
23   May 21, 2017., and Ms. Dunkelberger discussed with Ms. Anderson that, pursuant to the alleged

24   Human Resources policy, my denied May 17, 2017 Request for a LWOP should be mailed to my

25   home postal address in Albuquerque, NM. Please, notice that throughout the entire litigation No.

26   3:18-cv-03748-JVS and Appeal No. 19-16395 Defendants failed to present a copy of this alleged
27   Human Resources “policy” to the attention of the U.S. District Court for the Northern District of

28   California and to the attention of the 9th Circuit.
                                                 Page 6 of 18

      First Motion to Transfer my Lawsuit to New Mexico for a Jury Trial; No. 3:18-cv-03748-JCS
             Case 3:18-cv-03748-JCS Document 430 Filed 07/15/21 Page 7 of 18



 1          See (ER 03748 Vol. 1, page 230),
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16          On June 12, 2017, Ms. Dunkelberger hired young male employee Mr. David Williams

17   who had a lower grade GS-6. On June 12, 2017, Ms. Dunkelberger mailed a denied OPM 71

18   form to my home postal address in New Mexico while knowing that I would not receive this

19   letter, and I wouldn’t be able to respond to this letter because at that time I was in Russia. Please,

20   notice that Ms. Dunkelberger didn’t email this letter to me despite she knew my email address.

21   Please, notice that the June 12, 2017 letter was unclaimed, and it was returned back to the

22   VAMC. Regardless, Ms. Dunkelberger informed Dr. Tina Prince:

23          1) that my may 17, 2017 request for a LWOP had been denied

24          2) that on June 12, 2017 a letter was mailed to my hone postal address in Albuquerque,

25              NM informing me that my request for a LWOP had been denied and demanding me

26              to return back to work to the VAMC
27          3) that I didn’t respond to the June 12, 2017 letter

28          4) that I didn’t return back to work,
                                                Page 7 of 18

      First Motion to Transfer my Lawsuit to New Mexico for a Jury Trial; No. 3:18-cv-03748-JCS
             Case 3:18-cv-03748-JCS Document 430 Filed 07/15/21 Page 8 of 18



 1          and Ms. Dunkelberger obtained Dr. Prince’s permission to fire me. Please, notice that Dr.

 2   Prince didn’t know that the purpose of my trip to Russia was an IVF procedure. Please, notice

 3   that, prior to firing me, Dr. Prince didn’t speak to me and didn’t consult with another Manager.

 4          See (ER 03748 Vol. 1, pages 243-244),
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               Page 8 of 18

      First Motion to Transfer my Lawsuit to New Mexico for a Jury Trial; No. 3:18-cv-03748-JCS
             Case 3:18-cv-03748-JCS Document 430 Filed 07/15/21 Page 9 of 18



 1          Please, see Dr. Prince’s EEO Interrogatory where she claimed that she didn’t know that I

 2   was absent from work because I was in Russia for the purpose of an IVF procedure (ER 03748
 3   Vol. 1, page 245),
 4

 5

 6

 7

 8

 9          Subsequently, Ms. Dunkelberger actively spread Libel that I had been fired because I had

10   failed to follow the proper leave policies to request a LWOP, and that the staff morale was

11   negatively affected because I didn’t know up to work. Please, see (ER 03748 Vol. 1, page 232),
12

13

14

15

16

17

18

19

20

21

22

23          I can demonstrate by the preponderance of the evidence that Ms. Dunkelberger hired two
24   male employees Mr. David Williams and Mr. David Trujillo. Please, see (ER 03748 Vol. 1,
25   page 275.)
26
27

28
                                              Page 9 of 18

      First Motion to Transfer my Lawsuit to New Mexico for a Jury Trial; No. 3:18-cv-03748-JCS
             Case 3:18-cv-03748-JCS Document 430 Filed 07/15/21 Page 10 of 18



 1           Please, notice that in her July 08, 2021 Opposition to my First Motion for Judgment on

 2   the Pleadings (Doc. No. 425(, Ms. Zack didn’t oppose my assertion that Ms. Dunkelberger had
 3   hired both Mr. Williams and Mr. Trujillo. Please, also notice that in my First Motion for

 4   Judgment on the Pleadings I demonstrated by the preponderance of the evidence that Ms.

 5   Dunkelberger had hired Mr. Williams on June 12, 2017 to which Ms. Zack didn’t oppose.
 6   Please, notice that during the EEO investigation Ms. Dunkelberger claimed that, as of
 7   November 20, 2017, she hadn’t hired anybody to substitute me, see (ER 03748 Vol. 1, page
 8   275),
 9

10           Please, notice that during the EEO investigation Ms. Dunkelberger kept claiming that no

11   one employee had attendance issues excepting me, see (ER 03748 Vol. 1, page 275),
12

13

14           Also, please, notice that during the EEO investigation, in her March 08, 2018

15   Interrogatory, Ms. Dunkelberger lied that she had hired one male and one female to substitute
16   my employment, see (ER 03748 Vol. 1, page 231),
17

18

19

20

21           Please, notice that Ms. Dunkelberger failed to identify the names and the hiring dates of

22   the male and the female whom Ms. Dunkelberger had allegedly hired. Please, notice that

23   throughout the entire litigation No. 3:18-cv-03748-JCS and Appeal No. 19-16395, both Ms.

24   Robinson and Ms. Zack failed to identify the names and the hiring dates of the male and the

25   female whom Ms. Dunkelberger had allegedly hired.

26           Please, read my August 13, 2020 Supplemental Brief (Doc. No. 280) that is devoted to
27   Pretext in the Pregnancy Discrimination cases. In that Brief, I discussed the following case laws:

28
                                               Page 10 of 18

      First Motion to Transfer my Lawsuit to New Mexico for a Jury Trial; No. 3:18-cv-03748-JCS
            Case 3:18-cv-03748-JCS Document 430 Filed 07/15/21 Page 11 of 18



 1          1) JARRETTA P. HAMILTON v. SOUTHLAND CHRISTIAN SCHOOL, INC., No. 11-

 2              13696 (11th Circuit, 2012)

 3          2) JENNIFER HITCHCOCK v. ANGEL CORPS, INC., No. 12-3515 (7th Circuit, 2013.)

 4          Please, also read my August 04, 2020 Supplemental Brief (Doc. No. 274) where I

 5   discussed the case laws that described the “similarly situated” definition within the meaning of
 6   the Pregnancy Discrimination Act (“similar in their ability or inability to work”, see the
 7   Pregnancy Discrimination Act or 42 U.S.C. § 2000e(k)):

 8          1) STEPHANIE       HICKS,        Plaintiff-Appellee,   versus   CITY   OF   TUSCALOOSA,

 9              ALABAMA, No. 16-13003, 11th Circuit, September 7, 2017

10          2) Legg et al. v. Ulster County et al., No. 14‐3636 (L), No. 14‐3638 (XAP), and No.

11              14‐4635 (CON) (2nd Cir., 2015.)

12          Read BOGUSTAWA FREY v. HOTEL COLEMAN, et al., No. 17‐2267 (7th Circuit,

13   2018), “One week after she returned from maternity leave, Vaughn fired her for allegedly

14   stealing another employee’s cell phone.”

15          Read ALENA FASSBENDER v. CORRECT CARE SOLUTIONS, LLC, No. 17-3054 (10th

16   Circuit, 2018), “Correct Care Solutions, LLC (CCS) terminated Alena Fassbender’s

17   employment—ostensibly for violating CCS policy. But Fassbender, who was pregnant at the

18   time of her termination, argues there is more to this story than meets the eye. She asserts that

19   CCS terminated her because it had one too many pregnant workers in Fassbender’s unit, which

20   posed a problem for her supervisor. We conclude that a reasonable jury could believe

21   Fassbender’s version of events. Accordingly, we reverse the portion of the district court’s order

22   granting CCS summary judgment on Fassbender’s pregnancy discrimination claim under Title

23   VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e–2000e-17.”

24          Read KIMBERLIE MICHELLE DURHAM v. RURAL/METRO CORPORATION, 18-

25   14687 (11th Circuit, 2020), “Plaintiff-Appellant Kimberlie Durham’s job as an emergency

26   medical technician (“EMT”) for Defendant-Appellee Rural/Metro Corporation (“Rural”)
27   required her to lift 100 pounds regularly. So when Durham’s physician advised her to refrain

28   from lifting more than 50 pounds while she was pregnant, Durham asked Rural for a temporary
                                                 Page 11 of 18

      First Motion to Transfer my Lawsuit to New Mexico for a Jury Trial; No. 3:18-cv-03748-JCS
            Case 3:18-cv-03748-JCS Document 430 Filed 07/15/21 Page 12 of 18



 1   light-duty or dispatcher assignment for the duration of her pregnancy. Rural had provided these

 2   same accommodations to other EMTs who had suffered injuries on the job and were restricted to

 3   lifting no more than 10 or 20 pounds as a result. On the other hand, Rural had a policy of not

 4   granting such accommodations to employees who had been injured off the job. Rural also had a

 5   policy that allowed it to accommodate those with disabilities on a case-by-case basis.”

 6          Read LAURA A. MAKOWSKI v. SMITHAMUNDSEN LLC, GLEN E. AMUNDSEN AND

 7   MICHAEL DELARGY, No. 10-3330 (7th Circuit, 2011), “Lisa Makowski, an employee of

 8   SmithAmundsen, LLC (“SmithAmundsen”), took leave under the Family Medical Leave Act

 9   (“FMLA”) beginning just before the birth of her child and continuing after the birth. While

10   Makowski was on leave, her supervisors informed her that her position was eliminated as part of

11   an organizational restructuring and terminated her employment. Makowski filed suit against

12   SmithAmundsen, Glen E. Amundsen, and Michael DeLargy, alleging pregnancy discrimination

13   under Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended by the Pregnancy

14   Discrimination Act (“PDA”); interference with Makowski’s exercise of her rights under the

15   FMLA; retaliation under the FMLA; and a violation of her right to a bonus under the FMLA.

16   The district court granted summary judgment in favor of the defendants. On appeal, Makowski

17   challenges an evidentiary ruling denying the admission of statements allegedly made by the

18   Human Resources Director; the district court’s failure to consider all of Makowski’s additional

19   evidence in the record; and the district court’s grant of summary judgment in favor of the

20   defendants on the pregnancy discrimination claim and FMLA interference and retaliation claims.

21   For the reasons set forth below, we reverse.”

22          Read Mary E. Grigsby, Plaintiff-appellant, v. Universal Foods Corporation; Does I

23   Through X, Defendants-appellees, 999 F.2d 543 (9th Cir. 1993), “Grigsby claims that Universal
24   terminated her because she was pregnant, and sues for pregnancy discrimination under California

25   law. California has adopted the presumptions developed under federal law "to achieve a fair

26   determination of the 'elusive factual question of intentional discrimination' " where, as here, the
27   employee does not have direct evidence of discrimination. Mixon v. Fair Employment and

28   Housing Comm'n, 237 Cal. Rptr. 884, 890 (Cal.App.1987) (internal citation omitted). The
                                               Page 12 of 18

      First Motion to Transfer my Lawsuit to New Mexico for a Jury Trial; No. 3:18-cv-03748-JCS
             Case 3:18-cv-03748-JCS Document 430 Filed 07/15/21 Page 13 of 18



 1   employee must first establish a prima facie case; the burden then shifts to the employer to offer a

 2   legitimate reason for the action; the burden then shifts to the employee to prove that the offered

 3   reason is pretextual. Id.

 4           To make out the prima facie case, the employee must prove the following four elements:
 5   (1) He or she belongs to a protected class; (2) his or her job performance was satisfactory; (3) an

 6   adverse employment decision was made against him or her; and (4) "others not in the protected

 7   class were retained in similar jobs, and/or his [or her] job was filled by an individual of
 8   comparable qualifications not in the protected class." Id. Here, Grigsby does not provide
 9   enough evidence to raise a genuine issue as to the fourth element. She has presented no evidence

10   to show that she was replaced, and has presented no evidence to show that there were any

11   employees similarly situated to herself. The only evidence that she presents is her own

12   declaration that no one else was terminated when she was. This by itself is insufficient to satisfy

13   the fourth element.”

14           Read Khadara-Ayan Yousuf v. Fairview Health Services, doing business as University of

15   Minnesota Medical Center, Fairview, No. 14-3687 (8th Circuit, 2015), “The district court failed

16   to recognize, however, that Title VII, as amended by the Pregnancy Discrimination Act, also

17   prohibits an employer from discriminating against a woman because of her capacity to become
18   pregnant. See Int’l Union, United Auto., Aerospace & Agric. Implement Workers of Am., UAW

19   v. Johnson Controls, Inc., 499 U.S. 187, 206-07, 211 (1991); cf. Walsh v. Nat’l Computer Sys.,

20   Inc., 332 F.3d 1150, 1160 (8th Cir. 2003) (upholding jury verdict for plaintiff “discriminated

21   against . . . because she is a woman who had been pregnant, had taken a maternity leave, and

22   might become pregnant again”; potential pregnancy is medical condition that is sex-related
23   because only women can become pregnant).”

24           Read Nicole LaPoint v. Family Orthodontics, P. A., STATE OF MINNESOTA, IN

25   COURT OF APPEALS, A15-0396, Hennepin County District Court File No. 27-CV-13-18122,

26   Filed December 14, 2015, “A prospective employee directly proved that an employer unlawfully
27   discriminated against her on the basis of sex, where, inter alia, the employer repeatedly

28
                                               Page 13 of 18

      First Motion to Transfer my Lawsuit to New Mexico for a Jury Trial; No. 3:18-cv-03748-JCS
             Case 3:18-cv-03748-JCS Document 430 Filed 07/15/21 Page 14 of 18



 1   articulated two reasons for rescinding the prospective employee’s job offer: (1) her failure to

 2   disclose her pregnancy at the job interview and (2) the length of her desired maternity leave.”
 3          Read Carine Armindo, Plaintiff-appellant, v. Padlocker, Inc., Defendant-appellee, 209

 4   F.3d 1319 (11th Cir. 2000), “A plaintiff alleging pregnancy discrimination need not identify
 5   specific non-pregnant individuals treated differently from her, if the employer violated its
 6   own policy in terminating her. See Byrd v. Lakeshore Hosp., 30 F.3d 1380, 1383 (11th Cir.
 7   1994) (inference of pregnancy discrimination arose where employer fired pregnant employee for

 8   excessive absences despite employee having missed no more than her sick time allotted under

 9   company policy).”

10

11          Legal Standard.
12          Read 18 U.S.C. § 246 - Deprivation of relief benefits,

13          “Whoever directly or indirectly deprives, attempts to deprive, or threatens to deprive any

14   person of any employment, position, work, compensation, or other benefit provided for or made

15   possible in whole or in part by any Act of Congress appropriating funds for work relief or relief

16   purposes, on account of political affiliation, race, color, sex, religion, or national origin, shall be
17   fined under this title, or imprisoned not more than one year, or both.”

18

19          Read 18 U.S.C. § 241 - Conspiracy against rights,

20          “If two or more persons conspire to injure, oppress, threaten, or intimidate any person in

21   any State, Territory, Commonwealth, Possession, or District in the free exercise or enjoyment of

22   any right or privilege secured to him by the Constitution or laws of the United States, or because

23   of his having so exercised the same; or

24          If two or more persons go in disguise on the highway, or on the premises of another, with

25   intent to prevent or hinder his free exercise or enjoyment of any right or privilege so secured—

26          They shall be fined under this title or imprisoned not more than ten years, or both; and if
27   death results from the acts committed in violation of this section or if such acts include

28   kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated
                                                Page 14 of 18

      First Motion to Transfer my Lawsuit to New Mexico for a Jury Trial; No. 3:18-cv-03748-JCS
             Case 3:18-cv-03748-JCS Document 430 Filed 07/15/21 Page 15 of 18



 1   sexual abuse, or an attempt to kill, they shall be fined under this title or imprisoned for any term

 2   of years or for life, or both, or may be sentenced to death.”

 3

 4          Read Article III, Section 2 of the U.S. Constitution,

 5          “The Trial of all Crimes, except in Cases of Impeachment; shall be by Jury; and such
 6   Trial shall be held in the State where the said Crimes shall have been committed…”
 7

 8          Read Young v. United Parcel Service, Inc., 575 U.S. ___ (2015),

 9          “Held:

10          1. An individual pregnant worker who seeks to show disparate treatment through indirect

11   evidence may do so through application of the McDonnell Douglas framework. Pp. 10 23

12   [McDonnell Douglas Corp. v. Green, 411 U. S. 792.]

13          (b) An individual pregnant worker who seeks to show disparate treatment may make out

14   a prima facie case under the McDonnell Douglas framework by showing that she belongs to the

15   protected class, that she sought accommodation, that the employer did not accommodate her, and

16   that the employer did accommodate others "similar in their ability or inability to work." The

17   employer may then seek to justify its refusal to accommodate the plaintiff by relying on

18   "legitimate, nondiscriminatory" reasons for denying accommodation. That reason normally

19   cannot consist simply of a claim that it is more expensive or less convenient to add pregnant
20   women to the category of those whom the employer accommodates. If the employer offers a
21   "legitimate, nondiscriminatory" reason, the plaintiff may show that it is in fact pretextual. The
22   plaintiff may reach a jury on this issue by providing sufficient evidence that the employer's
23   policies impose a significant burden on pregnant workers, and that the employer's "legitimate,

24   nondiscriminatory" reasons are not sufficiently strong to justify the burden, but rather when

25   considered along with the burden imposed give rise to an inference of intentional discrimination.

26   The plaintiff can create a genuine issue of material fact as to whether a significant burden exists
27   by providing evidence that the employer accommodates a large percentage of nonpregnant

28   workers while failing to accommodate a large percentage of pregnant workers. This approach is
                                                Page 15 of 18

      First Motion to Transfer my Lawsuit to New Mexico for a Jury Trial; No. 3:18-cv-03748-JCS
             Case 3:18-cv-03748-JCS Document 430 Filed 07/15/21 Page 16 of 18



 1   consistent with the longstanding rule that a plaintiff can use circumstantial proof to rebut an

 2   employer's apparently legitimate, nondiscriminatory reasons, see Burdine, supra, at 255, n. 10

 3   [Texas Dept. of Community Affairs v. Burdine, 450 U. S. 248 (1981)], and with Congress' intent

 4   to overrule Gilbert. Pp. 20 23 [General Elec. Co. v. Gilbert, 429 U. S. 125 (1976)].”

 5

 6          Read the F.R.C.P. Rule 38, Right to a Jury Trial; Demand

 7           “(a) Right Preserved. The right of trial by jury as declared by the Seventh Amendment to

 8   the Constitution—or as provided by a federal statute—is preserved to the parties inviolate.

 9          (b) Demand. On any issue triable of right by a jury, a party may demand a jury trial by:

10                  (1) serving the other parties with a written demand—which may be included in a

11                  pleading—no later than 14 days after the last pleading directed to the issue is

12                  served; and

13                  (2) filing the demand in accordance with Rule 5(d).

14          (c) Specifying Issues. In its demand, a party may specify the issues that it wishes to have

15   tried by a jury; otherwise, it is considered to have demanded a jury trial on all the issues so

16   triable. If the party has demanded a jury trial on only some issues, any other party may—within

17   14 days after being served with the demand or within a shorter time ordered by the court—serve

18   a demand for a jury trial on any other or all factual issues triable by jury….”

19

20          Read the F.R.C.P. Rule 39. Trial by Jury or by the Court

21          “(a) When a Demand Is Made. When a jury trial has been demanded under Rule 38, the

22   action must be designated on the docket as a jury action. The trial on all issues so demanded

23   must be by jury unless:

24                  (1) the parties or their attorneys file a stipulation to a nonjury trial or so stipulate

25                  on the record; or

26                  (2) the court, on motion or on its own, finds that on some or all of those issues
27                  there is no federal right to a jury trial.

28
                                                 Page 16 of 18

      First Motion to Transfer my Lawsuit to New Mexico for a Jury Trial; No. 3:18-cv-03748-JCS
            Case 3:18-cv-03748-JCS Document 430 Filed 07/15/21 Page 17 of 18



 1          (b) When No Demand Is Made. Issues on which a jury trial is not properly demanded are

 2   to be tried by the court. But the court may, on motion, order a jury trial on any issue for which a

 3   jury might have been demanded.

 4          (c) Advisory Jury; Jury Trial by Consent. In an action not triable of right by a jury, the

 5   court, on motion or on its own:

 6                  (1) may try any issue with an advisory jury; or

 7                  (2) may, with the parties’ consent, try any issue by a jury whose verdict has the

 8                  same effect as if a jury trial had been a matter of right, unless the action is against

 9                  the United States and a federal statute provides for a nonjury trial.”

10

11          Read 42 U.S. Code § 1981a - Damages in cases of intentional discrimination in

12   employment,

13          “(c) Jury trial
14                  If a complaining party seeks compensatory or punitive damages under this

15                  section—

16                            (1) any party may demand a trial by jury; and
17                            (2) the court shall not inform the jury of the limitations described in
18                            subsection (b)(3).”

19

20          Conclusion.
21          For the reasons stated above, I am respectfully asking the U.S. District Court for the

22   Northern District of California to transfer my lawsuit No. 3:18-cv-03748-JCS to the District

23   Court of New Mexico for a Jury Trial.

24

25          I declare under the penalty of perjury and under the Federal laws that all foregoing is true

26   and correct. Executed at San Francisco, CA on July 15, 2021.
27

28          Respectfully submitted,
                                                    Page 17 of 18

      First Motion to Transfer my Lawsuit to New Mexico for a Jury Trial; No. 3:18-cv-03748-JCS
           Case 3:18-cv-03748-JCS Document 430 Filed 07/15/21 Page 18 of 18



 1

 2        s/ Tatyana Drevaleva

 3

 4        Plaintiff Pro Se

 5

 6        July 15, 2021.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                           Page 18 of 18

     First Motion to Transfer my Lawsuit to New Mexico for a Jury Trial; No. 3:18-cv-03748-JCS
